Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 13/31/2021 has been entered. Claims 1, 2, and 4-19 are pending in the application. Claim 3 has been cancelled. The objection and 112(b) rejections previously set forth are withdrawn in view of the amendments.
Response to Arguments
Applicant’s arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
In response to applicants arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s arguments concerning carbonate control and pH, see rejection to claim 1 below, in particular Floren, which discusses carbonate in relation to pH and scaling, and appropriate mineralization of the water. 
In response to applicant’s argument that the solution was not obvious in view of the prior art, see rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A flow receiving device in claim 16, interpreted to include at least an adaptor for use with a armature such as a faucet, or a water or beverage dispenser (see instant specification page 4 lines 7-11, page 24 lines 1-3), or equivalents thereof.
A flow limiting structure/device in claims 10 and 17, interpreted to include at least a throttle, or other structure for distributing water over the ion exchange element, or a flow limiter i.e. the diameter of the inlet and outlet is strongly reduced to provide an optimal water treatment (see instant specification page 18 lines 1-20), or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 2, and 4-7, 9-13, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (US 4749481), in view of O’Brien (US PG Pub 2010/0102002), and Langdo (US PG Pub 2014/0374327), in view of Johann (US PG Pub 2015/0053618), in view of Floren (US PG Pub 2017/0119137) and Hetherington (US 3038610).
With respect to claims 1 and 9, Wheatley teaches 1 a single-use capsule (100) for water treatment (abstract, col 3 lines 48-54), the single-use capsule comprising: a capsule body (101) defining an inlet side (102) and an outlet side (103)(housing (23), inlet (21), outlet (22), Figures 6 and 7); and a first cavity (104) located within the capsule body (compartment (30) and membrane (35), col lines 2-40); wherein the first cavity comprises an ion exchange element (filled with ion exchange resin (42), col lines 2-40). 
Applicant amended to require:
Wheatley teaches, from now cancelled claim 3, wherein the capsule comprises a flat sheet membrane filter (see Wheatley membrane 35) arranged within the capsule body (see Wheatley col 4 lines 10-24, 41-59);  
Wheatley fails to teach a pore size of 0.2 microns, from original claim 4, Wheatley teaches the porous membrane filters, a flat sheet membrane filter (col 4 lines 10-24, 41-59) are preferably porous plastics material (col 1 line 57) with pores not exceeding 500 micrometers (col 2 lines 66-68).
Langdo teaches an apparatus for water filtration and a filtration receptacle (abstract), a point of use filter with a pathogen contamination protection stage incorporating membranes prima facie obviousness exists). 
O’Brien teaches a portable water purification apparatus, and that a maximum pore size of 0.2 microns is required to filter out all bacteria, which generally have a size of between 0.2 and 10 microns ([0007]).
It would have been obvious to one of ordinary skill in the art to incorporate a pore size of 0.2 µm or lower, in order to filter out all bacteria.  
Wheatley is silent on the form of the ion exchange resin. Johann teaches a cartridge for preparing drinking water with acidic ion exchange materials, where one chamber is filled with a highly acidic ion exchange material, and one with a weakly acidic ion exchange material (abstract), designed as a disposable cartridge ([0001, 0006]), the cartridge with at least a first and a further chamber, one chamber loaded with hydrogen ions ([0015]), and that weakly acidic material partially loaded with hydrogen ions reduces water hardness, especially carbonate hardness, without unduly acidifying the water ([0023]), it is preferable to load to at least 90% with hydrogen ions, it is possible to be loaded with only one ion species ([0024]), and a portion of the ion-exchange material is preferably loaded to at least 90% with hydrogen ions ([0022]), in order to dispense with complex conditioning required with multiple ion species ([0025]). It would have been obvious to one of ordinary skill in the art to incorporate the acidic ion exchange of Johann and to optimize the hydrogen loading of the ion exchange material such that the ion exchange element comprises a weak acid and/or strong acid cation exchange material, preferably a weak acid and/or strong acid cation exchange material, which is 100% in the hydrogen form, and most preferably a weak acid cation exchange material, which is 100% in the hydrogen form
Alternatively, Hetherington and Floren teach weakly acidic ion exchange resins in the H+ form are known in the art. Hetherington teaches portable devices for treating water in small volumes (col 1lines 15-18) a single-use capsule for water treatment (col 1 line 68- col 2 line 12, Figure 4), the single-use capsule comprising: a capsule body defining an inlet side and an outlet side (Figure 4); and a first cavity located within the capsule body (11); the first cavity comprises an ion exchange element (col 2 lines 56-64), the ion exchanger can be of the well-known weakly acidic type, in the H+ form (col 4 lines 3-10) the ion exchange element comprises a weak acid cation exchange material, which is 100% in the hydrogen form (col 4 lines 65-68, claim 3).
Floren teaches conditioning of an aqueous liquid, by ion exchange and membrane filtration ([0001]), a variant of the invention allows for the regulation or control of the carbonate hardness of a conditioned aqueous fluid ([0017]), that weakly acidic cation exchange resin does not lower the pH as much as strongly acidic cation exchange resin, helping to prolong the lifetime of the membrane or membranes ([0011]), the cation exchange resins may be essentially completely in the hydrogen form [0075], and a membrane, including in sheet form, an example of which is an ultrafiltration membrane ([0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the taught system to include the weakly acidic cation exchange resin in hydrogen form of Hetherington and Floren, as according to Johann the hydrogen form with at least 90% loading with hydrogen is preferred, and that the essentially completely in the hydrogen form for Floren would be equivalent to the claimed 100% hydrogen form, for all these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ion exchange element in 100% hydrogen form, and the ultrafiltration membrane as in Floren, to provide generally higher volumetric ion exchange capacity than strongly acidic cation exchange resins, selectivity of exchange of hydrogen cations for carbonate and bicarbonate salts, and/or 
With respect to claim 2, the single-use capsule according to claim 1 is taught above. Wheatley further teaches dosages can vary depending on the quality and quantity of the water to be treated, for example, 1 gallon (col 1 lines 33-44), for the purposes of examination the broadest reasonable interpretation of the claim limitation includes limitations taught by Wheatley the single-use capsule is configured for treating less than 5 liters of water. Alternatively, it would have been obvious to one of skill in the art to optimize the volume of water treated depending on the quality of the water to be treated and the dosage of the treatment chemicals in order to ensure water purification on a single pass through the housing (col 2 lines 15-20). The claimed volumes would be reached through such optimization. 
With respect to claim 4, the single-use capsule according to claim 1 is taught above. Wheatley teaches the porous membrane filters, a flat sheet membrane filter (col 4 lines 10-24, 41-59) are preferably porous plastics material (col 1 line 57) with pores not exceeding 500 micrometers (col 2 lines 66-68). O’Brien and Langdo teach membrane filtration, Floren teaches a membrane, including in sheet form, an example of which is an ultrafiltration membrane ([0083]), as addressed in claim 1. Alternatively, the use of membranes for filtration is known in the art, optimizing of the type and pore size of the membranes to the remove salts as in Floren, or biological material as in Langdo and O’Brien would have been an obvious engineering choice to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 5, the single-use capsule according to claim 1 is taught above. Wheatley further teaches the membrane has a thickness below 2 mm (0.005 to 0.030 inches – 0.127 to 0.762 mm, col 1 lines 63-66) the flat sheet membrane filter has a thickness below 2 mm, preferably between 0.1 mm and 1 mm
With respect to claim 6, the single-use capsule according to claim 1 is taught above. Wheatley teaches the housing is about ¾-1½ inches high, about 2½-4½ inches in diameter with very thin walls to minimize costs (col 1 lines 45-56) providing a total housing volume of approximately 1.1-8 cubic inches or 18-130 ml. Assuming approximately 40% of the volume of the housing to be the volume of the first cavity (see Figure 6), the volume of the first cavity would be 7-52 ml, the first cavity has a volume between 3 ml and 48 ml. Alternatively, it would have been obvious to one of skill in the art to optimize the volume of the first cavity depending on the quality of the water to be treated and the dosage of the treatment chemicals in order to ensure water purification on a single pass through the housing (col 2 lines 15-20). The claimed volume would be reached through such optimization. 
With respect to claim 7, the single-use capsule according to claim 1 is taught above. Wheatley further teaches the first cavity is defined by a porous filter membrane (col 1 lines 33-37, Figures 6 and 7, compartment (30) and membrane (35), col 4 lines 2-40, claim 7) a first filter layer arranged between the first cavity and the inlet side; and/or a second filter layer arranged between the first cavity and the outlet side.  
With respect to claim 10, the single-use capsule according to claim 1 is taught above. Wheatley teaches baffles – a flow limiting structure, to direct the water flow from the top inlet through purifier toward the bottom outlet, both the inlet 21 and outlet 22 (flow limiting structures – see 112(f) above) narrower than the body, see Figure 5, the extended flow path ensuring fast flow and maximum contact of the water with the chemicals for limiting the water flow through the capsule (see 112(f) interpretation above), and a flow rate of one gallon per 2 minutes (114 l/hour) (col 2 lines 20-34), limiting the water flow through the single-use capsule below 150 l/h.  
With respect to claim 11, the single-use capsule according to claim 1 is taught above. Wheatley further teaches the top membrane may be filled with an ion exchange resin 42, while the bottom an activated carbon element located within the capsule body. 
With respect to claim 12, the single-use capsule according to claim 1 is taught above. There no specific teaching within Wheatley that there is no silver in the disposable water filter, there is no positive teaching that there is silver in the filter; with no evidence to the contrary, the single-use capsule does not comprise silver, silver alloys or silver compounds. 
With respect to claim 13, the single-use capsule according to claim 1 is taught above. Wheatley further teaches the capsule body is made of a material selected from the group consisting of plastic, bioplastic, oriented or non-oriented synthetic fibers, natural material, aluminum, and mixtures thereof (the plastic material of the housing can be varied to suit conditions, col 1 lines 45-56).
With respect to claim 15, the single-use capsule according to claim 1 is taught above. Wheatley further teaches the housing is about ¾-1½ inches high, about 2½-4½ inches in diameter with very tin walls to minimize costs (col 1 lines 45-56) providing a total housing volume of approximately 1.1-8 cubic inches or 18-130 ml, the capsule body has a volume between 5 ml and 50 ml, preferably between 8 ml and 40 ml, and most preferably between 10 ml and 25 ml.
With respect to claim 16, the single-use capsule according to claim 1 is taught above. Wheatley further teaches a receiving device for receiving a single-use capsule, configured for guiding water through the single-use capsule for treating the water (Figures 1-3, col 3 lines 31-54, see 112(f) above). Hetherington further teaches a receiving device for receiving a single-use capsule, configured for guiding water through the single-use capsule for treating the water (Figures 4, col 4 lines 19-25).
With respect to claim 17, the single-use capsule according to claim 16 is taught above. Wheatley teaches baffles – a flow limiting device, to direct the water flow from the top inlet through purifier toward the bottom outlet, both the inlet 21 and outlet 22 (flow limiting devices, see 112(f) above) narrower than the body, see Figure 5, the extended flow path ensuring fast flow and maximum contact configured for limiting the water flow through the capsule, and a flow rate of one gallon per 2 minutes (114 l/hour) (col 2 lines 20-34), limiting the water flow through the single-use capsule below 150 l/h.
With respect to claim 18, the single-use capsule according to claim 16 is taught above. Hetherington teaches the single-use capsule according to claim 16 as discussed above. Hetherington further teaches the device is secured to a faucet (col 4 lines 19-25, Figure 4), the receiving device is configured for being attached to a water pipe, preferably to a water faucet such that water of the water pipe flows through the single use capsule in the receiving device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the receiving device of Hetherington in order to allow for direct attachment to a faucet.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (US 4749481), in view of O’Brien (US PG Pub 2010/0102002), and Langdo (US PG Pub 2014/0374327), in view of Johann (US PG Pub 2015/0053618), in view of Floren (US PG Pub 2017/0119137) and Hetherington (US 3038610), in view of Jeong (US PG Pub 2018/0237315).
With respect to claim 8, the single-use capsule according to claim 7 is taught above. Wheatley teaches the membrane filters are preferably porous plastics material (col 1 line 57) having a thickness in the range of 0.005 to 0.030 inches (0.13-0.76 mm), the first and/or second filter layer has a thickness below 5 mm, preferably below 2 mm, and pores not exceeding 500 micrometers (col 1 lines 63-66).
Jeong teaches a portable water purifying pouch for drinking water, the pouch may include fiber web layers ([0012-0017, 0055]), each of the layer may have a thickness of 0.5 to 110 microns ([0057]), and a pore size of 0.2 to 0.5 microns ([0018]) and a basis weight of 0.5 to 50 g/m2 ([0057]), and one or more of the layer may be formed on the filter medium, and the porosities, pore diameter, basis weight and thickness may be different ([0058]), the first and/or second filter layer comprises a fibrous material; wherein the fibrous material of the first and/or second filter layer has a pore size between 0.5 µm and 200 µm, and/or wherein the fibrous material of the first and/or second filter layer has a specific weight between 10 g/m2 and 100 g/m2,, the first and or second filter layer has a thickness below 5 mm.
It would have been obvious to one of skill in the art to incorporate the fiber web layers of Jeong into the purifier of Wheatley as according to Jeong, the fiber web layers provide superior water permeability and the advantage of a large flow rate (Jeong [0056]).

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (US 4749481), in view of O’Brien (US PG Pub 2010/0102002), and Langdo (US PG Pub 2014/0374327), in view of Johann (US PG Pub 2015/0053618), in view of Floren (US PG Pub 2017/0119137) and Hetherington (US 3038610), in view of Trojan-Heitele (US PG Pub 2013/0334119).
With respect to claims 14 and 19, the single-use capsule according to claim 1 is taught above. Trojan-Heitele teaches a water treatment apparatus for supplying water to water heating household appliances or appliances for producing and preparing food and or beverages using treated drinking water while reducing mineral precipitates (abstract), that mineral precipitates cause problems in the operation of appliances, and ion exchangers, in particular cation exchangers can act as pretreatment to avoid precipitates, and the addition of an agent for preventing crystal formation is a customary method of suppressing mineral precipitates, and that phosphates or polyphosphate salts are known ([0005]), that water supplied to the agent may have pH set through ion exchangers, in particular weakly acidic cation exchangers, present predominantly in the hydrogen form ([0035]), but that non-uniform introduction results resulting in fluctuations in concentration ([0005]), such that it would be obvious to one of skill in the art to incorporate the agent for reducing mineral precipitates ([0036-0037]) into the single-use filter of the taught apparatus while the disposable aspect would control the concentration (Trojan-Heitele [0005]), such that the capsule further comprises an acid composition comprising at least one acid and/or at least one acid salt within the first cavity and/or between the first cavity and the inlet side and/or between the first cavity and the outlet side (in examples the agent can be located in various arrangements, [0054-0056]), preferably the acid is selected from the group consisting of ascorbic acid, citric acid, fumaric acid, maleic acid, malic acid, tartaric acid, and mixtures thereof, and/or the acid salt is Cl-, S042- , H2PO4. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777